Citation Nr: 9934963	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  93-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3  Entitlement to a compensable evaluation for coronary 
artery disease with history of infarction and hypertension 
prior to February 18, 1996.  

4.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease with history of infarction and 
hypertension from October 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 until 
his retirement in September 1991.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin. 

The veteran's claims were remanded by the Board for further 
development in June 1997.  The RO granted the veteran a 60 
percent evaluation for his coronary artery disability by 
rating action in May 1999.  The 60 percent rating was made 
effective from October 1, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has left ear hearing loss as a result of 
exposure to acoustic trauma during service.

3.  The veteran does not have a current right ear hearing 
loss disability for VA purposes.

4.  The veteran's hypertension disability prior to February 
18, 1996, is shown to have always been manifested by 
diastolic readings predominantly less than 100.

5.  The veteran's coronary artery disease with history of 
infarction and hypertension is manifested by occasional chest 
tightness, and more than light manual labor is not feasible.

6.  There is no evidence of congestive heart failure, nor is 
there evidence of a workload of 3 metabolic equivalents 
(METs) or fewer resulting in dyspnea fatigue, angina, 
dizziness or syncope.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).

2.  The claim for service connection for right ear hearing 
loss disability is not well grounded.  38 U.S.C.A. §  5107.

3.  The criteria for a compensable rating for coronary artery 
disease with history of infarction and hypertension prior to 
February 18, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996).

4.  A rating in excess of 60 percent for coronary artery 
disease with history of infarction and hypertension from 
October 1, 1996, is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

I.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he developed bilateral hearing loss 
as a result of exposure aircraft engine noise during active 
service.  The veteran's February 1971 entrance physical 
examination revealed normal hearing in both ears.  The 
auditory thresholds in both ears were measured to be from 0 
to 10 decibels at each frequency measured.  The veteran's 
hearing was again measured in April 1971 and once again the 
auditory thresholds in both ears were from 0 to 10 decibels 
at each measured frequency.  The April 1971 audiometric 
examination report indicates that the veteran was exposed to 
aircraft noise and that he did not wear ear protection.  

A May 1973 audiogram revealed all measured auditory 
thresholds between 250 and 4000 Hertz to be between 0 and 10 
decibels in both ears.  At 6000 Hertz the veteran was noted 
to have auditory thresholds of 25 decibels in both ears.  The 
May 1973 report indicates that the veteran was exposed to the 
noise of reciprocating engines and that he wore noise 
protection.

In August 1974 the veteran was noted to have a significant 
threshold shift in the 6000 Hertz range in both ears as 
compared to the April 1971 audiometric examination.  The 
right ear auditory threshold had increased from 10 to 40 
decibels at 6000 Hertz, and the left ear had increased from 
10 to 35 decibels at 6000 Hertz.  This examination also 
revealed that the veteran's right ear auditory threshold at 
3000 Hertz had increased from 5 to 15 decibels.  His left ear 
auditory thresholds had increased from 0 to 25 decibels at 
3000 Hertz and from 0 to 15 decibels at 4000 Hertz.  The 
audiologist noted that there was a significant threshold 
shift (increase) in the 6000 Hertz range in both ears.  The 
audiologist issued the veteran earplugs and arranged for a 
follow up examination the next day.  Audiological 
examinations performed the next day and five days later 
continued to show the veteran to have a significant increased 
threshold shift at 6000 Hertz in both ears.

Audiological examinations performed in October 1974, August 
1978, September 1986, October 1989, and January 1991 revealed 
normal hearing in both ears.

Audiological testing performed for the veteran's discharge 
examination in April 1991 revealed that the veteran had 
auditory thresholds of approximately 0, 0, 0, 15, and 15 
decibels in the right ear and auditory thresholds of 
approximately 0, 0, 10, 5, and 10 decibels in the left ear at 
the respective frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz. 

The veteran was afforded a VA audiological examination in 
December 1991.  The veteran reported bilateral, progressive 
hearing loss due to noise exposure in the military service, 
and he noted a decrease in recent years.  Audiological 
testing revealed that the veteran had auditory thresholds of 
approximately 5, 0, 0, 5, and 35 decibels in the right ear 
and auditory thresholds of approximately 10, 10, 5, 25, and 
25 decibels in the left ear at the respective frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  The veteran had 
speech discrimination scores of 98 percent in the right ear 
and 96 percent in the left ear.  The examiner noted that the 
veteran had hearing within normal limits by VA standards.

The record contains an October 1992 audiometric examination 
report which was apparently performed at an Air Force clinic.  
This report does not provide an interpretation of the graph 
of the veteran's hearing level.  Nor does the report indicate 
what method was used in determining the veteran's speech 
discrimination.  This report noted speech discrimination to 
be 92 percent in the right ear and 96 percent in the left 
ear.  The audiologist noted that the veteran had bilateral 
high frequency sensorineural hearing loss.  The audiologist 
further noted that the veteran's hearing loss appeared to 
have a noise induced pattern.

In October 1992 the veteran submitted a statement from his 
employer.  The employer stated that she had noticed that the 
veteran had more trouble hearing her than her other 
employees.

The veteran appeared before a hearing officer at the RO in 
October 1992.  He testified that he had hearing loss.  He had 
difficulty understanding people when there was background 
noise.  He reported that he was exposed to the noise of 
aircraft engines for many years during service.

On VA examination in December 1997 the veteran reported a 
high noise history of aircraft, machinery, and power tools 
while in service.  He also reported post service high noise 
history in a sewing factory.  Audiological testing revealed 
that the veteran had auditory thresholds of approximately 15, 
10, 10, 10, and 30 decibels in the right ear and auditory 
thresholds of approximately 10, 10, 10, 20, and 30 decibels 
in the left ear at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  The veteran had speech 
discrimination scores of 94 percent in the right ear and 92 
percent in the left ear.  The examiner noted that the veteran 
had bilateral high frequency sensorineural notching in the 
4000 and 6000 Hertz range.  The loss appeared to be cochlear 
in nature and noise induced.  The examiner could not render a 
medical opinion as to the onset of the high frequency hearing 
loss as the veteran reported both a positive noise history in 
the service and in civilian life.  In a March 1998 addendum, 
the VA audiologist noted that he had examined the veteran's 
service medical records and that both the veteran's induction 
and separation physicals showed normal hearing in both ears 
for VA purposes.  It was the audiologist's opinion that the 
veteran's hearing was normal on induction and on separation.  

The veteran was shown to have normal hearing for VA purposes 
upon all audiological examinations during service.  However, 
when there is evidence of a relationship between current 
hearing loss and in-service exposure to loud noise, direct 
service connection may be established even though hearing 
loss for VA purposes was not shown during service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the 
December 1997 VA audiological examination report shows that 
the veteran had a speech recognition ability of 92 percent 
using the Maryland CNC Test.  Since the veteran's left ear 
speech recognition score is below 94 percent the veteran 
currently has left ear hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The Board recognizes that a VA 
audiologist was unable to render an opinion as to whether the 
veteran's current hearing loss was related to in-service or 
post service noise exposure.  However, considering that the 
record confirms that the veteran was exposed to loud noises 
during service without ear protection, and considering that a 
decrease in auditory acuity was noted at that time, the Board 
finds that the veteran's current left ear hearing loss 
disability is a result of service and that service connection 
for left ear hearing loss disability is warranted.

The Board notes that the veteran was shown to have normal 
right ear hearing acuity for VA purposes on all examinations 
during service and on VA audiological examinations in 
December 1992 and December 1997.  The Board recognizes that 
the October 1992 Air Force audiological report states that 
the veteran had bilateral high frequency hearing loss.  
However, service connection may only be granted for hearing 
loss when it meets the VA requirements for hearing loss 
elaborated in 38 C.F.R. § 3.385.  While the October 1992 Air 
Force audiology report does show that the veteran might have 
right ear hearing loss for VA purposes, the Board is unable 
to determine whether the Air Force results were made in 
accordance with the requirements of 38 C.F.R. § 3.385.  
Regardless, the most recent audiological examination report 
in December 1997 indicates that the veteran does not have 
right ear hearing loss disability for VA purposes.  Service 
connection may not be established in the absence of 
demonstration of current disability.  Consequently, service 
connection for right ear hearing loss disability is not 
warranted. 


II.  Hypertension and Coronary Artery Disease

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
coronary artery disease with history of infarction and 
hypertension disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran was granted service connection and a 
noncompensable rating for hypertension effective from 
discharge from service.  The veteran had a myocardial 
infarction in February 1996.  He was granted a 100 percent 
rating for coronary artery disease with history of infarction 
and hypertension from February 1996 to October 1996.  A 60 
percent rating for that disability has been in effect since 
October 1996.  The veteran seeks a compensable rating for his 
cardiac disability prior to February 18, 1996.  He seeks an 
evaluation in excess of 60 percent for coronary artery 
disease with history of infarction and hypertension from 
October 1, 1996.

The veteran's service medical records reveal that the veteran 
had occasional high blood pressure readings beginning in 
1985.  Service medical records dated from June 1990 until 
September 1991 reveal that the veteran's blood pressure was 
measured on 13 occasions during his last 15 months of 
service.  A September 19, 1991 record reveals a measurement 
of 149/103.  The remainder of the measurements varied from 
120/60 to 158/98 with most of the diastolic measurements 
ranging from 80 to 90.  None of the service medical records 
reveal that the veteran was taking blood pressure medication.  
Service medical records dated in June, October, and November 
1990 as well as service medical records dated in April, May, 
June and July 1991 indicate that the veteran was not on any 
medications.

Electrocardiogram (EKG) performed for the April 1991 
separation examination was reported to be normal.  The 
veteran's blood pressure was 128/86

On VA examination in December 1991 the veteran's blood 
pressure was 148/86.  The veteran indicated that he was not 
taking any medications.  The veteran reported an abnormal 
electrocardiogram when serving in the Philippines, but he was 
never told that he needed medications.  The veteran had no 
complaints suggestive of transient ischemic attacks or of 
cardiac arrhythmia.  The diagnoses included labile 
hypertension by history, no clinical evidence.

Outpatient treatment records from an Air Force facility 
reveal that the veteran's blood pressure was measured to be 
158/80 in January 1992, 142/82 in August 1992, 138/82 in 
September 1992, and 120/82 on October 20, 1992.  Each of 
these records notes that the veteran was not taking any 
medications.

An Air Force outpatient record indicates that the veteran had 
a blood pressure of 152/94 on October 27, 1992.  At that time 
the veteran was given a prescription for blood pressure 
medication.

At the October 1992 hearing before a hearing officer, the 
veteran testified that he had high blood pressure.  He stated 
that he had just been prescribed medication and had taken it 
for the first time that morning.

On VA examination in February 1993 the examiner noted that 
the veteran had been put on blood pressure medicine in 
October 1992 apparently on the basis of one blood pressure 
reading.  The veteran was currently on the medication and his 
blood pressure was 132/90.  Examination of the veteran's 
fundi did not show any evidence of hypertensive retinopathy.  
The examiner stated that while the veteran had had some 
elevated blood pressure readings, the examiner did not 
believe that the veteran had established diastolic 
hypertension.  He thought that the veteran had intermittent 
hypertension, aggravated by obesity.

The veteran was afforded a VA examination in September 1995.  
The veteran reported that one month prior to discharge from 
service he was put on blood pressure medication.  The 
examiner noted that the records showed that in May 1983 the 
veteran had a stress test which indicated ST ischemic 
changes.  It was also indicated as nonspecific ST and T-wave 
changes of the inferior leads.  Echogram was done in May of 
1983 and was noted to be "abnormal."  The report was not 
available to the examiner but the record indicated decreased 
ejection fraction, without specifying the percentage.  The 
veteran reported that the internist told him that he had 
possible coronary artery disease, but did not pursue further 
tests.  The veteran did not have any treatment and was 
returned to regular duty.  The veteran reported that he had 
many EKGs done and he was told that some of them were not 
normal.  The examiner noted that the veteran's December 1991 
EKG was borderline with normal sinus rhythm and 
intraventricular conduction delay.  The veteran's blood 
pressure was measured to be 150/100 sitting, 140/92 lying 
down, and 140/94 standing.  EKG and chest x-rays were normal.  
The diagnoses included hypertension, untreated.

The Board notes that the regulations with respect to the 
cardiovascular system were amended effective January 12, 
1998.  Because the revised regulations in this case do not 
allow for their retroactive application prior to January 12, 
1998, the new provisions may not be applied prior to that 
date.  See Rhodan v. West, 12 Vet. App. 55 (1998).  In other 
words, the veteran's claim for a compensable rating for a 
cardiac disability prior to February 18, 1996, must be 
reviewed only in light of the old regulations.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  A 60 
percent rating was warranted when diastolic pressure was 
predominantly 130 or more and severe symptoms were 
demonstrated.  (Note 1: For the 40 percent and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.) (Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.)  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).

Contrary to the veteran's assertions, the record does not 
confirm that the veteran took medication for his blood 
pressure prior to October 1992.  The medical evidence reveals 
only two diastolic measurements of 100 or more between 
September 1991 and February 18, 1996.  The numerous other 
diastolic blood pressure measurements recorded during this 
time period were all below 100.  Furthermore the February 
1993 VA examiner did not think that the veteran had 
established diastolic hypertension.  Since that record does 
not demonstrate that the veteran's diastolic blood pressure 
has ever been predominantly 100 or more prior to February 18, 
1996, the veteran is not entitled to a compensable rating for 
his hypertension prior to February 18, 1996.  The post 
service medical records do not show that the veteran 
experienced any other symptoms attributable to a cardiac 
condition between discharge from service and February 18, 
1996.  The veteran is not entitled to a compensable 
evaluation for coronary artery disease with history of 
infarction and hypertension prior to February 18, 1996 on any 
basis.

The veteran experienced a myocardial infarction on February 
18, 1996.  A May 1996 report from a VA cardiologist indicates 
that the veteran underwent cardiac catheterization in March 
1996.  This revealed a proximal 90 percent lesion and a 75 
percent lesion of the left anterior descending vessel.  The 
vessel was dilated and stented.  Examination revealed blood 
pressure of 190/76.  There was palpable apical impulse, 
regular rhythm, with no abnormal sounds.  Ancillary studies 
revealed a normal electrocardiogram.  A symptom-limited 
stress test was negative to 10 METS or 75 percent of his 
targeted heart rate.  Chest x-ray was within normal limits.  
The examiner commented that the veteran had documented 
coronary artery disease involving the left anterior 
descending artery.  The veteran was currently Functional 
Class I.  The examiner stated that the record did not 
establish that his previously abnormal electrocardiogram 
changes and the recent cardiac disability were related.

When examined by Neal Schroeter, M.D., in November 1996, the 
veteran reported that he had had no angina.  The veteran was 
again examined by Dr. Schroeter in April 1997.  The veteran 
reported that he had occasional mild chest tightness, much 
more noticeable with heavy exertion.  The assessment included 
stable angina.

On VA examination in December 1997 the veteran reported that 
since his heart attack in February 1996 he tired easily and 
could become dyspneic.  He reported occasional chest 
tightness two times a week.  He stated that the episodes 
could last for a half hour to an hour and that he did not 
take Nitroglycerin.  He gave no precipitating factors for the 
chest discomfort.  The veteran stated that he could walk 
about eight blocks slowly.  He would become breathless, but 
would have no chest pain.  He reported that he used two 
pillows and that he had occasional edema.  He worked as a 
maintenance man and had only missed five days of work due to 
fatigue and dyspnea over the previous year.  The examiner 
noted that there was no history suggestive of heart failure, 
rheumatic fever nor cardiac surgery.  There was no history of 
valvular heart disease.  Blood pressure was 140/90 sitting 
and 136/80 lying down.  Examination of the heart revealed the 
apical impulse to be obscured by the veteran's weight and 
size.  There was no S3 or S4.  They rhythm was regular.  No 
extra sounds were heard.  No murmurs were present.  There was 
no hepatojugular reflux and no peripheral edema.  Pedal 
pulses were adequate.  X-rays revealed that heart size was 
normal.  The diagnoses were essential hypertension and 
organic hear disease, sinus rhythm, coronary artery disease, 
New York Heart Association Class I.  On maximum tolerated 
treadmill stress test the veteran reached 73 percent of the 
predicted maximum heart rate, stopping because of chest pain.  
The impression was no stress induced ischemia.  There was 
normal wall motion with normal wall thickening and the left 
ventricular ejection fraction was 49 percent.  An exercise 
tolerance test (ETT) revealed onset of angina at 9-10 METS.  
The report indicates abnormal graded exercise test due to 
exertional angina.  The test was limited by angina at 73 
percent of the targeted heart rate.  

The veteran is rated under Diagnostic Code 7005, for 
arteriosclerotic heart disease.  Under the provisions of this 
diagnostic code in effect prior to January 12, 1998, a 60 
percent rating is assigned following a typical history of 
acute coronary occlusion or thrombosis, or a history of 
substantiated repeated anginal attacks, such that more than 
light manual labor is not feasible.  A 100 percent evaluation 
requires chronic residuals of congestive heart failure, or 
angina on moderate exertion such that more than sedentary 
employment is precluded.  38 C.F.R. 4.104, Diagnostic Code 
7005 (1997).

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 61 Fed. Reg. 65207- 
65244 (1998).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Under the newly revised criteria, a 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is assigned where there is documented coronary 
artery disease resulting in: chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. 4.104, 
Diagnostic Code 7005 (1999).

Under the new criteria, one MET (metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. 4.104, Note (2).

Based on the evidence of record, the Board concludes that the 
60 percent evaluation currently assigned for the veteran's 
coronary artery disease with history of infarction and 
hypertension is appropriate, and that a higher evaluation is 
not warranted under either the old or the new revised 
criteria.

With respect to the former criteria, the Board notes that 
there have been no clinical findings of congestive heart 
failure.  Furthermore, the record reveals that the veteran is 
currently employed as a maintenance man doing more than 
sedentary labor.  Accordingly, the veteran does not meet the 
criteria for a 100 percent rating for coronary artery disease 
with history of infarction and hypertension under the former 
criteria.

Likewise, the newly revised criteria also afford no basis for 
an evaluation in excess of the currently assigned 60 percent 
under Diagnostic Code 7005.  The veteran only reported 
occasional chest tightness two times a week at his most 
recent examination.  On stress tests in December 1997, the 
veteran's workload was assessed as 10 METs and his ejection 
fraction was 49 percent.  There is no evidence of chronic 
congestive heart failure or workload of three METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Accordingly, the veteran's coronary 
artery disease with history of infarction and hypertension 
more nearly approximates a 60 percent evaluation under the 
new revised criteria.


ORDER

Service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to a compensable evaluation for coronary artery 
disease with history of infarction and hypertension prior to 
February 18, 1996, is denied.  

Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease with history of infarction and 
hypertension from October 1, 1996, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

